
	
		I
		112th CONGRESS
		1st Session
		H. R. 864
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2011
			Mr. Van Hollen
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To require full funding of part A of title I of the
		  Elementary and Secondary Education Act of 1965 and the Individuals with
		  Disabilities Education Act.
	
	
		1.Short titleThis Act may be cited as the
			 Keep Our Promise to America’s Children and Teachers
			 Act or the Keep Our PACT
			 Act.
		2.FindingsThe Congress finds as follows:
			(1)Children are our
			 Nation’s future and greatest treasure.
			(2)A
			 high-quality education is the surest way for every child to reach his or her
			 full potential.
			(3)The No Child Left
			 Behind Act of 2001 represents the most sweeping revision of education policy in
			 a generation.
			(4)The Individuals
			 with Disabilities Education Act guarantees all children with disabilities a
			 first-rate education.
			(6)The Individuals
			 with Disabilities Education Improvement Act committed the Congress to providing
			 40 percent of the national current average per-pupil expenditure for special
			 education students.
			(7)A
			 promise made must be a promise kept.
			3.Full funding of
			 part A of title I of ESEA
			(a)FundingThere
			 are appropriated, out of any money in the Treasury not otherwise
			 appropriated—
				(1)for fiscal year
			 2011, an amount that equals the difference between—
					(A)the amount
			 appropriated for fiscal year 2011 for programs under part A of title I of the
			 Elementary and Secondary Education Act of 1965, as amended by the No Child Left
			 Behind Act of 2001; and
					(B)$17,729,853,000 or the full amount
			 authorized to be appropriated for that fiscal year for those programs,
			 whichever is higher;
					(2)for fiscal year
			 2012, an amount that equals the difference between—
					(A)the amount
			 appropriated for fiscal year 2012 for programs under part A of title I of the
			 Elementary and Secondary Education Act of 1965, as amended by the No Child Left
			 Behind Act of 2001; and
					(B)$21,690,517,000 or the full amount
			 authorized to be appropriated for that fiscal year for those programs,
			 whichever is higher;
					(3)for fiscal year
			 2013, an amount that equals the difference between—
					(A)the amount
			 appropriated for fiscal year 2013 for programs under part A of title I of the
			 Elementary and Secondary Education Act of 1965, as amended by the No Child Left
			 Behind Act of 2001; and
					(B)$26,535,953,000 or the full amount
			 authorized to be appropriated for that fiscal year for those programs,
			 whichever is higher;
					(4)for fiscal year
			 2014, an amount that equals the difference between—
					(A)the amount
			 appropriated for fiscal year 2014 for programs under part A of title I of the
			 Elementary and Secondary Education Act of 1965, as amended by the No Child Left
			 Behind Act of 2001; and
					(B)$32,463,808,000 or the full amount
			 authorized to be appropriated for that fiscal year for those programs,
			 whichever is higher; and
					(5)for fiscal year
			 2015, an amount that equals the difference between—
					(A)the amount
			 appropriated for fiscal year 2015 for programs under part A of title I of the
			 Elementary and Secondary Education Act of 1965, as amended by the No Child Left
			 Behind Act of 2001; and
					(B)$39,715,885,000 or the full amount
			 authorized to be appropriated for that fiscal year for those programs,
			 whichever is higher.
					(b)Use of
			 FundsFunds appropriated under subsection (a)—
				(1)shall be used to
			 carry out programs under part A of title I of the Elementary and Secondary
			 Education Act of 1965, as amended by the No Child Left Behind Act of 2001;
			 and
				(2)shall be allocated
			 among such programs in the same ratio as funds otherwise appropriated to carry
			 out such programs.
				4.Mandatory funding
			 of the Individuals With Disabilities Education Act
			(a)In
			 GeneralSection 611(i) of the Individuals with Disabilities
			 Education Act (20 U.S.C. 1411(i)) is amended to read as follows:
				
					(i)Mandatory
				FundingFor the purpose of carrying out this part, other than
				section 619, there are appropriated, out of any money in the Treasury not
				otherwise appropriated—
						(1)$13,993,372,000
				for fiscal year 2011;
						(2)$17,019,632,000
				for fiscal year 2012;
						(3)$20,700,363,000
				for fiscal year 2013;
						(4)$25,177,103,000
				for fiscal year 2014;
						(5)$30,622,000,000
				for fiscal year 2015; and
						(6)for fiscal year
				2016 and each subsequent fiscal year—
							(A)the number of
				children with disabilities in the prior school year in the States, outlying
				areas, and freely associated States who received special education and related
				services—
								(i)aged 3 through 5
				if the States, outlying areas, and freely associated States are eligible for a
				grant under section 619; and
								(ii)aged 6 through
				21; multiplied by
								(B)40 percent of the
				average per-pupil expenditure in public elementary schools and secondary
				schools in the United States; adjusted by
							(C)the rate of annual change in the sum of 85
				percent of such State’s, outlying areas, and freely associated State’s
				population described in subsection
				(d)(3)(A)(i)(II).
							.
			(b)Effective
			 DateThe amendment made by subsection (a) shall take effect on
			 October 1, 2010.
			5.OffsetThe amounts appropriated by this Act and the
			 amendments made by this Act shall be expended consistent with pay-as-you-go
			 requirements.
		
